690 S.E.2d 854 (2010)
In the Matter of Thomas P. BURKE.
No. S10Y0814.
Supreme Court of Georgia.
March 15, 2010.
Paula J. Frederick, Gen. Counsel State Bar, Jonathan W. Hewett, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
In this reciprocal discipline case, the Review Panel issued its Report and Recommendation recommending that Thomas P. Burke be disbarred in Georgia following the order disbarring him from practice in the State of New York, see In the Matter of Burke, 62 A.D.3d 94, 876 N.Y.S.2d 362 (N.Y.A.D. 1 Dept. 2009). The State Bar filed a notice of reciprocal discipline to which it attached a certified copy of the decision from the Appellate Division of the Supreme Court of New York, First Judicial Department in the County of New York, in accordance with Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). The notice of reciprocal discipline was mailed to Burke at his official address of record with the State Bar of Georgia but he did not file an acknowledgment of service or other response. Burke was personally served by the sheriff on October 15, 2009, see Bar Rule 4-203.1(b)(3)(i).
The New York Supreme Court found that Burke failed to cooperate with the Department's investigation into allegations of professional misconduct, specifically, that he neglected his duties as the attorney for an estate by failing to disburse the estate's assets, worth approximately $100,000, and by failing to wind up the estate as required by law. Based on his failure to respond to the investigation, Burke was suspended on an interim basis for six months beginning on July 8, 2008. Under New York disciplinary procedures, Burke subsequently was disbarred due to his failure to apply for a hearing or reinstatement following the suspension.
*855 The Review Panel reviewed the opinion and the elements listed in Rule 9.4(b)(3) to determine if imposition of a different punishment was required, but concluded that disbarment was the appropriate sanction in this case. We have reviewed the record and agree that disbarment is the appropriate punishment. Accordingly, the name of Thomas P. Burke hereby is removed from the rolls of persons authorized to practice law in the State of Georgia. Burke is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.